Citation Nr: 1515291	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-07 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from January 1975 to January 1981. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Per the Veterans' request, he was scheduled for a Board hearing in August 2013.  However, prior to that scheduled hearing, the Veteran's agent indicated, in an August 2013 letter, that the Veteran would like to waive his right to an in-person hearing.  His hearing request is therefore deemed withdrawn.

The Board observes that after the RO certified the current appeal to the Board, the Veteran timely perfected an appeal of an entirely different issue - entitlement to an increased rating for major depressive disorder that was denied by the RO in a March 2013 rating decision - and he has requested a Board hearing in connection with that appeal.  The RO sent a letter to the Veteran in February 2015, indicating that he had been placed on the list of persons wanting to appear at a Travel Board hearing and that he would be notified of a date and time.  The Board finds that there is no reason to delay appellate disposition of his SMP claim while he awaits a hearing with regard to his appeal of the rating assigned for his psychiatric disability; that issue will be certified to the Board in the future, after he is given an opportunity to testify at a personal hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2009 rating decision on appeal, the RO determined that the Veteran had met the basic eligibility requirements for entitlement to nonservice-connected SMP, based on housebound status, effective January 20, 2009, based on thoracolumbar injury with left radiculopathy (60%); generalized anxiety disorder (30%), hypertension (0%), and pes plano valgux with hallux rigidus (30%).  The RO has since granted service connection for chronic lymphocytic leukemia (CLL) (100%), and major depressive disorder (50%).  See September 2012 and March 2013 rating decisions.

The remaining issue is whether the Veteran is entitled to SMP at a higher level, based on A&A.

Under the applicable criteria, increased pension is payable to a veteran by reason of the need for A&A or by reason of being housebound.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).  The need for A&A means helplessness or being so nearly helpless as to require the regular A&A of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of regular A&A if she/he (1) is blind or so nearly blind as to have corrected visual acuity of 5/200, or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for A&A under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(c). 

The Veteran does not assert that he is blind or so nearly blind as to have corrected visual acuity of 5/200, or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity.  Rather, he asserts that there is a factual need for A&A. 

In January 2009, he underwent a VA A&A examination.  See January 2009 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  On the examination report, the doctor stated that the Veteran had arthralgias in his ankles and feet, and walked with an abducted gait due to pes planus valgus and hallux rigidus.  It was also noted that his CLL causes fatigue.  However, the doctor concluded that the Veteran was not in need of A&A to perform daily activities such as dressing, toileting, etc.

In his August 2010 notice of disagreement, the Veteran indicated that he is need of A&A because his depression secondary to his CLL leaves him feeling very sad, and that his bilateral foot pain prevents him from completing his daily tasks.  See also, the Veteran's March 2012 statement regarding difficulty walking.
As the January 2009 VA examination is now dated, and the more current evidence does not reflect whether the Veteran's disabilities require the A&A of another person, a contemporaneous examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the claims file any of the Veteran's VA outstanding treatment records.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his service-connected and nonservice-connected disabilities that may be pertinent to his claim for SMP. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

2.  Thereafter, schedule the Veteran for a VA Aid and Attendance examination.  The entire claims file, to include this REMAND, must be reviewed by the examiner in conjunction with the examination.  The claims file must be provided to the examiner for review in connection with the examination.  Any indicated tests must be obtained prior to the final examination report.

The examiner is asked to respond to the following:

i) Indicate whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or 

ii) Indicate whether he is in a nursing home because of mental or physical incapacity; or 

iii) Determine whether there is a factual need for aid and attendance.  

In doing so, consider factors such as the following: (1) inability of the Veteran to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.
 
3.  Then, readjudicate the SMP claim on appeal.  If the benefits remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




